Notice of Allowance
This communication is in response to the amendment filed on 07/07/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 24-32 are allowed.  Claims 1-23 and 33-35 have been canceled.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
Obtaining data indicative of individual application response time resulting from individual user interactions with each of the applications.  Obtaining data indicative of operating system usage of system resources for each operating system running a respective one or more of applications.  Bifurcating at least the data indicative of individual application response times into one or more sequences of transactional data and one or more sequences of non-transactional data. Correlating at least one of the one or more sequences of transactional data and non-transactional data together with the data indicative of operating system usage of system resources for each operating system running the respective one or more of the applications.  Using common time scale to display in a graphical format of the correlating.
	Saghier (US 7369981 A1) teaches that performance data and transaction data from a computer are gathered.  Determining correlation factors between the performance data and the transactions data for a common time period and selecting a highest correlation.  Projecting a capacity based on the selected highest correlation and the one or more sets of transactions.  Generate 
Another prior art Williams (US 20140019609 A1) teaches that collecting network traffic data sent by and/or received at a network device. Determines whether the collected network traffic satisfies a criteria predicate, which may specify the characteristics of the network traffic data for which parsing and/or filtering is to be carried out.  Once the collector determines that a network connected process is running, one or more filtering criteria that correspond to a network traffic type may be identified based on configuration information. Network traffic type may include transactional traffic and/or non-transactional traffic.
Another prior art De (US 20020095341 A1) teaches that supplying non-transaction messages to a user, wherein message files corresponding to a plurality of selectable non-transaction messages are stored at a terminal and the terminal is operated in response to transaction data entered by an authorized user to provide a sequence of transaction messages on a video monitor.  One of the non-transaction messages is selected for display to the user and the selected non-transaction message is displayed within the sequence of transaction messages.
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANH NGUYEN/Examiner, Art Unit 2454